Citation Nr: 0030011	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-01 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an increased rating for cervical 
spondylosis with right radiculopathy C5-C6, currently rated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The record does not contain any medical evidence 
establishing that any current degenerative disc disease of 
the lumbar spine is due to an incident of the veteran's 
active military service, or his service-connected cervical 
spine disability.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for cervical spondylosis with right radiculopathy C5-C6, has 
been obtained by the RO.

3.  The veteran's cervical spondylosis with right 
radiculopathy C5-C6 is currently manifested by complaints of 
pain in the neck and right shoulder, as well as radiating 
pain into the right upper extremity, some numbness in the 
right fingers and thumb, and weakness in the right upper 
extremity resulting in limitation of motion at the shoulder 
level.  




CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred or aggravated during active military service, and is 
not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).

2.  The criteria for a 60 percent rating for cervical 
spondylosis with right radiculopathy C5-C6, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

This appeal arises out of the veteran's claim for service 
connection for a low back disorder, to include as secondary 
to his service-connected cervical spine disability.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established for 
disabilities that are proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Furthermore, any additional disability resulting 
from the aggravation of a non-service connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

A review of the veteran's service medical records reflects 
that the veteran was periodically seen with complaints of low 
back pain.  However, there were no clinical findings of a low 
back disorder, and the records contain no diagnosis of a  
chronic low back disorder.  Following service separation, in 
December 1982 the veteran underwent a VA examination and was 
noted to have a history of lumbar strain.  The examiner 
reiterated that it was only by history.  An x-ray of the 
cervical and lumbar spine revealed degenerative changes in 
both fifth and sixth vertebral bodies.  

In a December 1995 VA examination, the lower back revealed no 
postural abnormalities and there was minor kyphosis deformity 
of the dorsal lumbar spine.  Musculature showed moderate 
muscle tone without any spasm or tenderness.  There was no 
obvious pain on motion of the lower back.  X-rays of the 
lumbosacral spine showed moderate degenerative disc disease.  

In a November 1997 VA examination report, it was reported 
that the veteran complained of low back pain that had 
persisted for the past two years.  The examiner indicated 
that the lower back showed normal lordosis, and good posture.  
There was no fixed deformity, satisfactory muscle tone, no 
spasm or atrophy, and mild dorsal kyphosis.  X-rays of the 
lumbar spine showed moderate degenerative changes.  The 
diagnosis was degenerative disc disease of the lumbar spine.  
The examiner opined that "the changes in the lumbar area are 
incidious and consistent with age."  The examiner indicated 
that the cervical spine disorder and the lumbar spine 
disorder were independent, and not related.  

A VA outpatient treatment record dated in November 1998 
indicates that the veteran complained of lower back pain, as 
well as tingling pain in both lower extremities.  An x-ray 
revealed multilevel degenerative disc disease L2-3, with some 
bony spurring producing a predominantly right neuroforaminal 
stenosis with minor degree of left encroachment.  At L4-5 
there was borderline to minor central canal stenosis of a 
degenerative type, "secondary to disc bulging and or 
spondylosis in association with facet arthropathy."  

In November 1999, the veteran testified at a hearing at the 
RO that he first began experiencing "significant" trouble 
with his back in 1990-1991.  However, he was still able to 
move around, and perform duties around the house.  The 
veteran stated that he was told by a VA doctor that his low 
back disorder could be related to his cervical spine 
disorder, or it could not be.  

In light of the foregoing, the Board finds that the veteran's 
claim must be denied.  The Board acknowledges that the 
veteran has presented adequate evidence of a current low back 
disorder, diagnosed as degenerative disc disease.  However, 
the record contains no medical opinion establishing that any 
current low back disorder is causally related to an incident 
of the veteran's military service, or to a service-connected 
disability.  The Board recognizes the veteran's claim that he 
was told by a medical professional that his low back disorder 
was related to his service-connected cervical spine 
disability.  However, the record contains no medical opinion 
to that effect.  In fact, in the November 1997 VA examination 
report, the examiner specifically indicates that the cervical 
spine disability and the lumbar spine disorder were 
independent conditions.  The examiner presented no causal 
relationship between the two disorders, and noted that the 
veteran's low back disorder was consistent with age.  

The Board recognizes the veteran's statements and testimony 
to the effect that his low back disorder is related to his 
cervical spine disability.  The Board also acknowledges the 
statements and testimony presented by the veteran's spouse.  
However, because the veteran and his wife are laypersons, 
without medical expertise or training, they are not competent 
to comment on the presence of a current back disorder, or the 
etiology or causation, of such a disorder.  See Espiritu, 2 
Vet. App. at 494-5 (laypersons are not competent to offer 
medical opinions).  Rather, medical expertise on those points 
is required.  Additionally, the Board has reviewed the 
photographs submitted by the veteran in November 1999.  There 
is no medical opinion accompanying those photographs, 
however, and the Board is not permitted to reach any medical 
opinions on its own.  

Finally, the Board recognizes that the veteran was seen 
during service with complaints of low back pain.  There was 
no diagnosis of a chronic low back disorder in service, and 
there is no medical opinion of record that relates the 
veteran's in-service and post-service complaints of low back 
pain to an incident of his military service, or to a service-
connected disability.  Thus, the veteran's claim must also 
fail under the rule for chronicity and continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 498. 

In conclusion, in the absence of medical evidence 
establishing that the veteran's current back disorder is due 
to an incident of his military service, or to his service-
connected cervical spine disability, the appeal must be 
denied.  See Pond, supra.  

The veteran, of course, may apply to reopen his claim at any 
time with a letter from his doctor, for example, attesting to 
a medical relationship between his low back and his cervical 
spine disability, or relating the veteran's low back disorder 
to an incident of his military service.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  However, at present, in the 
absence of such evidence, the claim must be denied.

The Board has considered whether the benefit of the doubt 
doctrine is applicable.  However, as the evidence is not in 
relative equipoise, that doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating.

The veteran also claims entitlement to an increased rating 
for a service-connected cervical spondylosis with right 
radiculopathy C5-C6, currently rated as 40 percent disabling.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed as required to comply 
with the duty to assist the veteran in establishing his 
claim.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities.  The schedule is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A brief summary of the history of this appeal is as follows.  
In a December 1982 rating decision, the veteran was granted 
service connection for a history of cervical strain with 
degenerative arthritis and radiculopathy.  A 20 percent 
rating was assigned from October 1982.  That decision was 
based, in part, on the veteran's service medical records, 
which show that beginning in 1965, the veteran complained of 
neck pain with pain radiating into his right arm.  He was 
diagnosed with cervical radiculopathy secondary to an 
osteophytic spur.  On a December 1982 VA examination, the 
veteran was diagnosed with a history of cervical strain and 
degenerative arthritis of C5 and C6.

The 20 percent rating remained in effect until a December 
1993 rating decision, which awarded a 40 percent rating for 
cervical strain with history of degenerative arthritis and 
radiculopathy, severe degeneration of C5-C6 and C6-C7 with 
cord depression at C5-C6.  The 40 percent rating was made 
effective from August 1993, and is currently in effect.  In 
April 1997, the RO received the veteran's claim for an 
increased rating, which is the subject of this appeal.

The veteran's 40 percent rating for cervical spondylosis with 
right radiculopathy C5-C6, has been assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, based on 
intervertebral disc syndrome.  A 40 percent rating is 
assigned for severe, recurring attacks, with intermittent 
relief.  A 60 percent rating is assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief. 

As to the more recent medical evidence, in an October 1993 VA 
neurological examination, the veteran complained of a long 
history of neck and right arm pain.  He stated that the pain 
in the right side of his neck would radiate into his right 
arm, and recently caused numbness in his thumb and fingers.  
The veteran indicated that the pain was provoked by use of 
the right arm.  He complained of clumsiness with the right 
arm.  Examination revealed good range of motion, and the 
cranial nerves were intact.  An MRI revealed loss of epidural 
pad on the right side at C5-6.  The diagnosis was status post 
cervical spine injury with degenerative arthritis and C5 
radiculopathy.  

An October 1993 VA spine examination revealed no objective 
evidence of pain on range of motion.  The examiner noted that 
an EMG dated in January 1993 was abnormal, and an EMG dated 
in October 1993 revealed some mild denervation, localized to 
the extensor carpi radialis, which was not diagnostic for 
radiculopathy.  The examiner opined that the radiculopathy 
going to the right shoulder, arm, and hand could well be due 
to the cervical problem.  The diagnosis was severe 
degeneration of C5-C6 and C6-C7 with mild cord compression at 
C5-C6 and spondylolytic changes seen on MRI, as well as 
cervical disc disease with radiculopathy to the shoulder and 
forearm.  

On a December 1995 VA examination, the veteran complained of 
pain behind the neck and the top of the right shoulder.  He 
indicated that the pain had worsened over the past two years, 
and sometimes would radiate down the right arm.  He was 
unable to raise his arm properly due to weakness.  The 
examiner noted that the veteran did not have a cervical 
collar, and his head was square on his shoulders, with no 
tilting.  The veteran's equilibrium was satisfactory, and 
muscle tone was moderate with no deformity.  There was 
tenderness near the base of the neck, atrophy of the right 
trapezius muscle and some atrophy of the deltoid.  Range of 
motion of the cervical spine was extension to 20 degrees, 
flexion to 20 degrees, right and left lateral rotation to 30 
degrees, and right and left lateral extension to 10 degrees.  
X-rays of the cervical spine showed fairly advanced cervical 
spondylosis, mainly involving C5-6 and C6-7 with narrowing 
sclerosis and osteophyte formation.  The diagnosis was severe 
cervical spondylosis with right-sided radiculopathy.

More recently, in a November 1997 VA neurological 
examination, the veteran was seen with complaints of 
recurrent neck pain, including radiation down the right arm.  
The veteran complained of intermittent numbness in the right 
hand.  He also complained of headaches.  The examination 
revealed intact cranial nerves, and normal gait.  All muscle 
groups exhibited normal strength, with the exception of the 
right upper extremity.  Reflexes in the right upper extremity 
were reduced.  The diagnosis was cervical spondylosis with 
radiculopathy, C5-C6, right.  

In a November 1997 VA spine examination, the veteran 
complained of increased pain around the right shoulder and 
arm, as well as weakness in the right upper extremity.  The 
veteran did not use a back brace or cane.  On standing, his 
posture was reportedly good, and his head was square on his 
shoulders.  Muscle tone was moderate.  The veteran complained 
of tenderness on the right side.  Range of motion was 
extension to 30 degrees, flexion to 30 degrees, right and 
left lateral flexion to 25 degrees, and right and left 
lateral rotation to 45 degrees with complaint of pain.  The 
lower limbs were negative for any neurological deficiency.  
X-rays revealed degenerative changes between the C5-C6 and 
C6-C7 areas.  The diagnosis was degenerative disc disease of 
the cervical spine.  The examiner opined that the cervical 
spine disc disease was likely causing muscle atrophy of the 
right shoulder and arm with an inability to raise the arm.  

In a November 1999 hearing at the RO, the veteran testified 
that it was uncomfortable to raise his right arm, and he was 
limited in how far he could raise it.  He indicated that he 
also had numbness in his right hand, as well as cramping, 
which made it difficult to do things such as writing and 
buttoning.  He stated that he had pain in his shoulder and 
neck all the time.  He was taking Darvoset for the pain.  He 
noted that his right upper extremity was his dominant 
extremity.  The veteran described an area on the back of his 
right shoulder that would cramp up quite significantly, and 
required a deep, hard massage to relieve it.  

A December 1999 VA medical record reflects limited extension 
in the cervical spine, as well as complaints of pain on 
extension.  There was decreased grip strength in the right 
hand, as compared to the left.  A radiology report reflects 
diffuse cervical spondylosis, and narrowing of the neural 
foramina at all levels.  

The medical evidence has consistently indicated that the 
veteran's cervical spine disability is manifested by 
radiculopathy, with radiating pain and numbness into his 
right upper extremity.  More recent evidence indicates that 
the veteran has some weakness of that extremity, as well as 
pain.  However, the Board finds that such symptoms are 
contemplated in the currently assigned 40 percent rating, 
which is assigned for severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The medical 
evidence of record does not reflect demonstrable muscle 
spasm, absent ankle jerk, or other symptoms compatible with 
sciatic neuropathy and typically associated with lumbar disc 
disease, such that a 60 percent rating is warranted under 
Diagnostic Code 5293.  

Additionally, however, the Board recognizes that the veteran 
has consistently complained of pain in his neck and right 
shoulder.  The Board also notes that in the November 1999 
hearing, the veteran indicated that he had constant pain.  
The veteran's weakness in the right upper extremity has been 
documented on recent examinations.  Significantly, recent 
examinations have also shown that movements of the right 
upper extremity have been limited in flexion and abduction to 
90 degrees or shoulder level with pain, see 38 C.F.R. § 4. 
71, Plate I, Diagnostic Code 5201 (limitation of motion of 
the major or minor extremity at shoulder level is ratable at 
20 percent).  The Board finds such painful motion of the 
right upper extremity, supported in this case by objective 
pathology, is most reasonably compensated by elevating the 
rating under Diagnostic Code 5293 to the maximum level or 60 
percent since the right upper extremity pathology appears to 
be part and parcel of the cervical radiculopathy.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293; DeLuca, 
8 Vet. App. at 206.  Such rating is also generally consistent 
with the 20 percent rating contemplated under Diagnostic Code 
5201 for limitation of motion at the should level.  

The Board has also considered other related diagnostic code 
provisions.  The evidence does not reflect that the range of 
motion of the cervical spine itself has significantly changed 
over the years, but in any event, the highest rating 
available for limited motion of the cervical spine is 30 
percent, which is less than the veteran's current rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  Moreover, while 
the record reflects evidence of degenerative changes in the 
cervical spine, there is no basis for a higher rating under 
Diagnostic Code 5003 for limitation of motion of the involved 
cervical spine.  

Additionally, even though the record is negative for any 
findings of cervical spine ankylosis, the Board notes that 
the maximum rating for ankylosis or bony fixation of the 
cervical spine is 40 percent.  38 C.F.R. § 4.71a, DC 5287.  
Finally, the Board recognizes that the evidence reflects some 
mild cord compression.  However, the cord involvement is not 
so severe that the veteran has such abnormal mobility 
requiring use of a neck brace.  As such, there is also no 
basis for a higher rating under Diagnostic Code 5285.  In 
short, there is no basis for an evaluation in excess of 60 
percent under any other related diagnostic codes, the 
preponderance of the evidence being against any such 
application.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board recognizes the veteran's statements and 
testimony that his disability has limited him from certain 
activities.  Although the veteran did not specifically 
contend that his cervical spine disability interferes with 
his employability, the VA Schedule for Rating Disabilities 
contemplates average impairment in earning capacity.  For 
purposes of an increased schedular rating, the Board finds no 
evidence that the veteran's service-connected cervical spine 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the schedular 
evaluation), or necessitated such frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, remand to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular evaluation 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  



ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

The schedular criteria for a 60 percent rating for cervical 
spondylosis with right radiculopathy C5-C6 are met.  To this 
extent, the appeal is allowed subject to legal criteria 
governing the payment of monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

